DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 “wherein the several steps includes” should be corrected to “wherein the several steps include”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meeker (2004/0000449) in view of Liu (4,830,035) and further in view of Leng (2018/0148977).
Claim 1: Meeker discloses a step stool comprises 
a step frame (Fig. 1; 12) including front left and right legs (Fig. 1; 30, 32), rear left and right legs (Fig. 6; 34, 36), several steps mounted for pivotable movement (Fig. 6; 48, 50) on the legs during folding of the step stool to place the step frame in a collapsed-storage mode (Fig. 3) and during unfolding of the step stool to place the step frame in an expanded-use mode (Fig. 6), a handle retainer (Fig. 16; 56) including separate sets of spring-biased, handrail-locking bolts (Fig. 16; 57, 60, Para. [0033]) mounted for lateral sliding movement on each of the front left and right legs (Figs. 4-6) to project a tip of each spring-biased (Fig. 16; 64), handrail-locking bolt in a forward direction through a bolt-receiving aperture formed in a companion one of the front left and right legs (Fig. 17; 65, Para. [0033]), 
a slidable handrail (Fig. 1; 14, Para [0027]) mounted on the front left and right legs for up-and-down movement between a lowered position and a relatively higher raised position (Fig. 1; 14, Para [0027]), the slidable handrail including left and right handle-support arms (Fig. 6; 16, 18) and a handle (Fig. 1; 20) arranged to interconnect upper ends of the left and right handle-support arms (Fig. 1; Para. [0032-0036]), in the lowered position of the slidable handrail each of the spring-biased, handrail-locking bolts being urged to extend through a companion bolt-receiving aperture (Fig. 17; 65, Para. [0033]) formed in the slidable handrail to retain the slidable handrail in the lowered position on the step frame regardless of whether the step frame is in the collapsed-storage mode or the expanded-use mode (Figs. 1-6), in the relatively higher raised position of the slidable handrail each of the spring-biased, handrail-locking bolts being urged to extend through the companion bolt-receiving aperture formed in the slidable handrail to retain the slidable handrail in the relatively higher raised position on the step frame regardless of whether the step frame is in the collapsed-storage mode or the expanded-use mode (Figs. 1-6), and 
a handrail-release unit (Fig. 6; 54) coupled to a lower end of each of the left and right handle-support arms included in the slidable handrail (Fig. 6; 16, 18, 54), each handrail-release unit including a hand grip (Fig. 6; 16, 18, 54) coupled to the lower end of one of the left and right handle-support arms (Fig. 6; 16, 18, segment on the distal ends of 16 and 18 just below 54).
Meeker fails to disclose sets of upper and lower spring-biased, handrail-locking bolts with bolt pushers to apply a bolt-retracting force to the tip of a companion spring-biased locking bolt to cause the bolt to move in a rearward direction. 
However, Liu discloses separate sets of spring-biased, handrail-locking bolts (Fig. 3; 54) and a bolt pusher (Fig. 3; 531) that is movable relative to the companion hand grip by a user to apply a bolt-retracting force to the tip of a companion spring-biased, handrail-locking bolt to cause such bolt to move in a rearward direction to exit the companion bolt-receiving aperture formed in the handrail (Col. 3, Lines 33-68) when the handrail is in the lowered position and to exit the companion bolt-receiving aperture formed in the handrail when the handrail is in the relatively higher raised position to free the handrail for up-and-down movement on the front legs of the step frame (Col. 3, Lines 33-68).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the handrail locking-bolts of Meeker to include upper and lower handrail-locking bolts with bolt pushers, as taught by Liu, to allow the user to move from a raised to lowered position where the bolts will automatically actuate once in the desired position. 
Thus, it would be obvious when combined that the step stool of Meeker would allow sliding motion of the handrail along the front leg of the step stool where the upper and lower sets of spring-biased, handrail-locking bolts of Liu would activate and lock the handrail into a raised or lowered position.
Meeker also fails to disclose a pair of foldable step-support linkages that are coupled to rear ends of at least some of the steps and to the rear left and right legs to control pivoting motion of the steps relative to the front left and right legs during folding and unfolding of the step stool, 
However, Leng discloses a pair of foldable step-support linkages that are coupled to rear ends of at least some of the steps (Fig. 1; 72) and to the rear left and right legs (Fig. 1; 74) to control pivoting motion of the steps relative to the front left and right legs during folding and unfolding of the step stool (Para [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the step-support linkages of Meeker to include the coupling configuration, as taught by Leng, to provide a more stable linkage between the steps and the step stool frame. 
Claim 2: Meeker discloses the step stool of claim 1, wherein each of the left and right handle-support arms of the handrail has a C-shaped cross-section (Fig. 15; 16) and is a sleeve that is formed to include an interior region sized to receive one of the front legs of the step frame therein to facilitate up-and-down movement of each handle-support arm on its companion leg (Para. [0027]).  
Claim 5: Meeker discloses the step stool of claim 1, wherein each of the left and right handle- support arms of the slidable handrail is formed to include a longitudinally extending slot opening along its length toward at least one of the several steps (Fig. 15; 16 the slot depicted runs the length of the support arm and faces the steps) when the slidable handrail occupies the lowered position (Fig. 4; 16, 30), the front left leg is arranged to extend into the longitudinally extending slot formed in the left handle-support arm for up-and-down movement therein (Fig. 5; 16, 30), the front right leg is arranged to extend into the longitudinally extending slot formed in the right handle-support arm for up-and-down movement therein, and the left and right handle-support arms are aligned so that their longitudinally extending slots face toward one another (Fig. 15; 18 the slot depicted runs the length of the support arm and faces the slot of 16) when the handrail is stationary and when the slidable handrail moves up and down of the front left and right legs of the step frame between the lowered position and the relatively higher raised position.  
Claim 6: Meeker and Liu disclose the step stool of claim 5, wherein the left and right handle-support arms of the slidable handrail are arranged to lie in spaced-apart parallel relation to one another (Fig. 1; 16, 18) and the front left and right legs of the step frame are arranged to lie in spaced-apart parallel relation to one another (Fig. 1; 30, 32).  
Claim 7: Meeker, Leng and Liu disclose the step stool of claim 6, wherein the several steps includes, in series, a first step and a second step, the left front leg (Fig. 6; 30) is formed to include a left bolt-receiving aperture located below the middle second step andlowest first step (Fig. 17; 65, Para. [0033]), the spring-biased, handrail-locking bolt (Liu - Fig. 3; 54) associated with the left front leg is arranged to extend through the left lower bolt-receiving aperture to project an exposed tip of the lower spring-biased, handrail-locking bolt outwardly away from the left rear leg to extend through a left bolt-receiving aperture formed in the left handle-support arm (Liu - Col. 3, Lines 33-68) of the slidable handrail when the slidable handrail is in the lowered position to retain the slidable handrail temporarily in the lowered position (Fig. 17; 65, Para. [0033]), the left front leg is formed to include a left bolt-receiving aperture (Fig. 17; 65, Para. [0033]) located above the highest step, the spring-biased, handrail- locking bolt associated with the left front leg is arranged to extend through the left upper bolt- receiving aperture to project an exposed tip of the upper spring-biased (Fig. 17; 65, Para. [0033]), handrail-locking bolt outwardly away from the left rear leg to extend through the left bolt-receiving aperture formed in the left handle-support arm of the slidable handrail when the slidable handrail is in the relatively higher raised position to retain the slidable handrail temporarily in the relatively higher raised position (Leng – Fig. 3; 64), and the handrail-release unit coupled to the end of the left handle-support arm of the slidable handrail is configured to include a movable bolt pusher that is arranged to move relative to the left handle-support arm in response to a pushing force applied by a user to the movable bolt pusher to cause the exposed tip of the lower spring-biased (Liu - Fig. 3; 531), handrail-locking bolt to exit from the left bolt-receiving aperture formed in the left handle-support arm of the slidable handrail without discharging the spring-biased, handrail-locking bolt from the left bolt-receiving aperture formed in the left front leg when the slidable handrail is retained temporarily in the lowered position to free the left handle-support arm of the slidable handrail to be moved up and down on the front left leg of the step frame and to cause the exposed tip of the upper spring-biased (Col. 3, Lines 33-68), handrail-locking bolt to exit from the left bolt-receiving aperture formed in the left handle-support arm of the slidable handrail without discharging the upper spring-biased (Col. 3, Lines 33-68), handrail-locking bolt from the left upper bolt-receiving aperture formed in the left front leg when the slidable handrail is retained temporarily in the relatively higher raised position to free the left handle-support arm of the slidable handrail to be moved up and down on the front left leg of the step frame (Col. 3, Lines 33-68). 
While Meeker fails to disclose a third step, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the number of steps on the stepstool to allow a user to reach greater height using the step stool, since it has been held that the duplication of parts has no patentable significance unless a new and unexpected result is produced. The examiner contends that the addition of another step to the step stool would not produce an unexpected result, as it would not change the purpose or function of the step stool. See MPEP 2144.04(VI)(B) – Duplication of Parts. 
Claim 8: Liu discloses the step stool of claim 7, wherein the left front leg is formed to include a hollow chamber (Fig. 3; 41), each of the upper and lower spring-biased, handrail-locking bolts includes a curved spring strip located in the hollow chamber (Fig. 3; 41, 55) of the left front leg and arranged to act against interior surfaces (Fig. 3; 41, 55) of the left front leg and a bolt head formed to include the exposed tip (Fig. 3; 54) and cantilevered to the curved spring strip to cause the curved spring strip to yieldably urge the exposed tip of the bolt head in a forward direction normally to extend through the bolt-receiving aperture (Col. 3, Lines 33-68) of the front leg, and the curved spring strip is configured to deform temporarily to permit movement of the bolt head in a companion bolt-receiving aperture of the front leg to disengage the left handle-support arm of the slidable handrail in response to exposure of the exposed tip to an external pushing force applied by the movable bolt pusher during movement of the movable bolt pusher relative to the left handle-support arm (Col. 3, Lines 33-68).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635